by the defendant from an order of the County Court, Suffolk County (Hinrichs, J.), dated March 24, 2004, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination designating him a level two sex offender was supported by clear and convincing evidence, and therefore should not be disturbed (see Correction Law § 168-n [3]; People v Hurst, 19 AD3d 1165, 1166 [2005], lv denied 5 NY3d 709 [2005]; People v Thomas, 307 AD 2d 759,760 [2003]). Schmidt, J.P., Adams, Luciano and Covello, JJ., concur.